                                                                                                                                1·-··
                                                                                                                                  C:L..
                       Case 3:20-cv-01116-VLB Document 1 Filed 08/03/20 Page 1 of  12
                                                                               i:.om
                                                                                                                          'Q'       I
                                                                                                                          ••I·-·
                                                                                                                          "~U
Pro Se I (Rev. 12/16) Complaint for a Civil Case                                                                           0...      I




                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                             District of Connecticut

                                                               - - -- - Division
                                                                                                       20 cv 1116 ( VLB )
                                                                             )       Case No.
                                                                             )                      (to he filled in by the Clerk's Office)
                            Henry Berry                                      )
                              Plaintiff(s)                                   )
(Write the fi,ll name of each plaintiff who is filing this complaint.
ff the names of all the plaintiffs cannot fit in the space above,
                                                                             )       Jury Trial: (check one)    ~ Yes 0No
please write "see attached" in the space and attach an additional            )
page with the full list of names.)                                           )
                                  -v-                                        )
                                                                             )
               Federal Bureau of Investigation,                              )
                 Brian Paice, Michael Kamp
                                                                             )
                                                                             )
                              Defendant(s)
(Write the full name of each defendant who is being sued. ff the
                                                                             )
names of all the defendants cannot fit in the space above, please            )
write "see attached" in the space and attach an additional page              )
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                    Henry Berry

                                Street Address                          293 Ellsworth Street, 8D

                                City and County                         Bridgeport

                                State and Zip Code                      CT06605

                                Telephone Number                        203-332-7629

                                E-mail Address                          henryberryinct@gmail.com



          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                              Page I of 5
                        Case 3:20-cv-01116-VLB Document 1 Filed 08/03/20 Page 2 of 12

Pro Se I (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1
                                Name                        Federal Bureau of Investigation (FBI)
                                Job or Title af known)
                                 Street Address             600 State Street
                                City and County             New Haven
                                State and Zip Code          CT 06511

                                Telephone Number            203-777-6311

                                E-mail Address (if known)


                     Defendant No. 2
                                Name                        Brian Paice (individual)
                                Job or Title (if known)     lawyer
                                Street Address              641 Farmington Avenue
                                City and County             Hartford
                                State and Zip Code          CT 06119
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name                        Michael Kamp (individual)
                                Job or Title (if known)     judge
                                Street Address              1061 Main Street
                                City and County             Bridgeport
                                State and Zip Code          CT 06604
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                                                                                                    Page2   or 5
                           Case 3:20-cv-01116-VLB Document 1 Filed 08/03/20 Page 3 of 12

Pro Se I (Rev. 12/16) Complaint for a Civil Case


II.        Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U .S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                  !ll'!Federal question                            D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in th is case.
                       42 U.S.C. § 1983

                       42 U.S.C. § 1985



          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.        The Plaintiff( s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                               , is a citizen of the
                                                                   - - - - - - - - - -- - - - - - -
                                           State of (name)


                                b.         Jfthe plaintiff is a corporation
                                           The plaintiff, (name)                                               , is incorporated
                                                                   - - - - - - - - - - - -- - - - -
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name!



                                (If more than one plaintiff is named in the complaint. attach an additional page providing the
                                same ieformation for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (name)                                               , is a citizen of
                                                                     - - -- - - - - - -- - - - - -
                                           the State of (name)                                               0 r is a citizen of
                                           (foreign nation)


                                                                                                                            Page 3 of 5
                       Case 3:20-cv-01116-VLB Document 1 Filed 08/03/20 Page 4 of 12

Pro Se l (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                          , is incorporated under
                                           the laws of the State of (name)                                           , and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreign nation)
                                           and has its principal place of business in (name)


                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

         see attachment; NOTE: Given the treachery, viciousness, and conspiratorial nature of the allegations and claims
         of this legal action, plaintiff cites explicitly and relies on in particular "Rule 11 (b)(3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery" as required, relevant, and necessary in exposing and litigating
         the action, noting especially implied and/or referred to in Rule 11(b)(3), planned, related, permissible discovery.




IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.

         compensatory damages and punitive damages as determined by a jury at trail, and any other relief determined by
         the court to be relevant and appropriate




                                                                                                                          Page 4 of 5
                        Case 3:20-cv-01116-VLB Document 1 Filed 08/03/20 Page 5 of 12

Pro Se I (Rev. 12/16) Compl aint for a Civil Case




V.         Certification and Closing

           Under Federal Rule of Civil Procedure 11 , by signing below, I certify to the best of my knowledge, information,
           and belief that this complaint: ( l) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule 11.

          A.          For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.

                      Date of signing:              '-.\u \ IJ-'½,s;}.l -::.~ ) ".,l.. a
                                                    .(\                                            ~o
                                                                                                   Qi.

                                                            ~

                      Signature of Plaintiff                      \ \ ,•                     ~
                      Printed Name of Plaintiff                   -'
                                                                  H._~ __,nvv'-"
                                                                            ry'--'--'
                                                                                 "B'-'
                                                                                    ' ; '--'
                                                                                         r~,._
                                                                                             'y_    ~~-'-',.c. . 1
                                                                                                    _,__         \ -- -- - -- -- -- - - - -- -


          B.          For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                                                                  - - - -- - -- - - -                             - ·- - - - -- -- - - --·
                      E-mail Address




                                                                                                                                            Page 5 of 5
       Case 3:20-cv-01116-VLB Document 1 Filed 08/03/20 Page 6 of 12




III. Statement of Claim, Berry v. FBI et al

continuation of citing of Rule 11, from "Notes of Advisory
Committee on Rules-1993 Amendment": The ce1tification with
respect to allegations and other factual contentions is revised in recognition
that son1ethnes a litigant may have good reason to believe that a fact is true
or false but may need discovery, fonnal or inforn1al, fro1n opposing parties
or third persons to gather and confirm the evidentiary basis for the
allegation."

Write a short and plain statement of the clahn. Do not niake legal
arguments. State as briefly as possible the facts showing that each plaintiff
is entitled to the damages or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or
violated the plaintiffs rights, including the dates and places of that
involvement or conduct. If 1nore than one claim is asserted, number each
claim and write a short and plain statement of each clai1n in a separate
paragraph. Attach additional pages if needed.

42 U.S.C. § 1983, FBI defendant
First Amendment violations defamation, stalking, threatening, witness
intimidation, false statement, denial of plaintiff's First A111endn1ent rights
of free expression, free state1nent, and com1nunication to individuals on
matters of public interest and interest specifically to particular individuals
without interference, namely FBI manifold harass111ent, 1nenacing, and
targeting of the plaintiff following co1nmunication of an August 2015
incident planned and executed by FBI agents with the pa1ticipation of
Pequot Library e1nployees Adair Heitn1ann and Denise Martin and
awareness of the targeting of the plaintiff by Pequot Library employees
Heather Marie Montilla, Robert Repko, Victoria Konopka, and Susan Ei,
including but not lhnited to threat of arrest for trespass leaving plaintiff
unable to gather evidence or conduct interviews to gather facts about the
incident, defamation of the plaintiff to Pequot Library e1nployees, Fairfield


                                      1
        Case 3:20-cv-01116-VLB Document 1 Filed 08/03/20 Page 7 of 12




Public Library employees, Fairfield police officers, and others, continuing
FBI witness intimidation for reporting on his experiences at Facebook and
other social n1edia and pursuing lawsuits against individuals associated
with and working with the FBI, including also a retaliatory arrest for
trespass when the plaintiff was arrested for trespass at the Pequot Library
on June 12, 2019, and prosecuted for this, and at an early stage of the
prosecution Hartford attorney Brian Paice associated with the FBI and
Pequot Library employees and board of trustee n1embers introduced false
evidence into the trespass case in or about August 2019 at the
encouragement and/ or direction of the FBI;

Fourth Amendment - invasion of privacy based on false statements
made in warrant application for cameras in the plaintiffs apart1nent at
different times to be specified with discovery during or about the year 2015,
microphones in the plaintiff's apartment, tapping of the plaintiff's iPhone,
monitoring of plaintiffs con1puter activity including research on legal
matters, over the past several years continuing until July 2020, specifics of
which to be obtained with discovery;

42 U.S.C. § 1985, FBI defendant
FBI participated in a conspiracy in violation of 42 U.S.C. § 1985 by
obstructing justice; intimidating party, witness, or juror and/or conspiring
to deter, by force, intin1idation, or threat, any party or witness in any court
of the United States fro111 attending such court, or fr01n testifying to any
matter pending therein, freely, fully, and truthfully and/ or to injure such
party or witness in his person or property on account of his having so
attended or testified, and/ or to influence the verdict, presentn1ent, or
indictinent of any grand or petit juror in any such court and/ or conspiring
for the purpose of impeding, hindering, obstructing, or defeating, in any
manner, the due course of justice in any State or Territory, with intent to
deny to any citizen the equal protection of the laws, or to injure hin1 or his
property for lawfully enforcing, or attempting to enforce, the right of any



                                       2
       Case 3:20-cv-01116-VLB Document 1 Filed 08/03/20 Page 8 of 12




person, or class of persons, to the equal protection of the laws in one of
more of the following ways:

witness intimidation of plaintiff between l\tlarch 30, 2016, and July 15,
2020, including but not liinited to stalking by Susan Ei, Pequot Library
children's librarian (now deceased), induced to do so by FBI at the
Southport, CT, post office on two occasions, Harry's Liquor Store in
Fairfield at one time, and parking her dark, 1netallic olive-green Honda
SlN by the plaintiffs place of residence in Black Rock, Bridgeport, where
the plaintiff could not help but see it when leaving his apartment; FBI
induced harassment and menacing by defan1ation of plaintiff variously to
owners, supervisors, and employees of stores patronized by the plaintiff
including Harry's Liquor Store and Stop & Shop in Fairfield;

manslaughter or murder Susan Ei, Pequot Library children's librarian
(deceased), late March 2017, to dispose of witness who could expose illegal
FBI activity in the course of a lawsuit by the plaintiff against Susan Ei and
also send a message to, i.e., threaten, the plaintiff who had heretofore
received death threats and threats of physical injury; Susan Ei's untin1ely
death a short time following the plaintiffs amended cmnplaint detailing her
stalking is too apparent and curious to disregard (notably a hasty
cremation);

arson of residence being rented by the incoming president of
Fairfield University and his family at 480 Old Post Road, Fairfield,
CT, on or about September 2, 2017, when the plaintiff was engaged in a
lawsuit against Fairfield University Dimenna-Nyselius Library employees
and Fairfield University professor Keven Cassidy, in conjunction with
alleged perjurious affidavits by defendants, discovery requests by
the plaintiff seeking contact between defendants and FBI, and court filings
on the case, with defendants' lawyer tTonathan Sterling of the Carlton Fields
law firm announcing to the court (judge Dale Radcliffe) at the opening of a
hearing on the defendants' motion for summary judg111ent that there was


                                      3
       Case 3:20-cv-01116-VLB Document 1 Filed 08/03/20 Page 9 of 12




no FBI involvement vvith the Fairfield University defendants knowing that
the defendants had filed pe1jurious affidavits, had refused to respond
honestly and relevantly to the plaintiff's discove1y efforts, and knowing that
he (Jonathan Sterling) was making a false staten1ent to the court; bribery of
Pequot Library Association and Pequot Library employees including Susan
Ei, library children's librarian, library executive director Stephanie Coakley,
and board of trustee members including Alison Barry, then Pequot Library
board of trustees chair, trustee Nicholas Morello, ,Jr., (present Vice
President of Investn1ents, former executive vice president, Douglas Fried
(current treasurer) on or about March 2016 to cover up the involven1ent of
the Pequot Library Association and certain en1ployees and board of trustee
me1nbers involvement with the FBI in its manifold targeting of the plaintiff
including defamation, false witness, 1nenacing, and sexual harass1nent ,,vith
cover-up of such bribe1y;

witness intimidation, bribery, auction bid rigging Westport Auction
and owners Travis Worrell and Katherine Worrell, on or about June 21,
2018, at Westport Auction's annex at 310 East Washington Avenue,
Blidgeport, CT, as the plaintiff approached the indoor space where items
for an upcoming auction were displayed for preview, as observed by the
plaintiff, an FBI agent was standing next to Travis Worrell in such a spot
and still for such a thne that the plaintiff could not but see them as he
looked forward 1naking his way to the inside of the annex; once the plaintiff
was in the annex moving among the auction ite1ns, two or three FBI agents
observed the plaintiff as he previewed items he was interested in in the
upcoming auction, and at one point, an alleged FBI agent intentionally,
menacingly, and provocatively stood in the plaintiff's way, with the plaintiff
awkwardly moving around the agent as intended by the agent to "prove" his
power and position and the plaintiff apologizing to the alleged FBI agent for
being present and causing him such trouble; at the respective auction on
June 26, 2018, when the plaintiff entered a bid on an ite1n he was
interested in and had previewed on June 21, 2018, as observed by alleged
FBI agents, his bid registered, but a moment later, the notice "item passed"


                                      4
       Case 3:20-cv-01116-VLB Document 1 Filed 08/03/20 Page 10 of 12




appeared, indicating the plaintiffs bid was disregarded and/or the bidding
system was interfered with; in subsequent contacts with Westport Auction
following the bid rigging the plaintiff had experienced in the ~Tune 26, 2018,
auction, at a point after the plaintiff had sent a letter of intent to sue to
Westport Auction, owners Travis Worrell and Katherine Worrell filed a
complaint with the Westport police against the plaintiff for threatening
them, such complaint an attempt to cover up FBI interference in Westport
Auction's operations and the long-standing relationship between the
plaintiff and Westport Auction, and such complaint was another instance of
FBI witness inti1nidation, namely in this instance of Travis Worrell and
Katherine Worrell; in the plaintiffs lawsuit against Westport Auctions and
its owners Travis and Katherine Worrell (FBT-CV19-5039450-S, Bridgepo1t
Superior Court), the defendant Westport Auction denied any contacts v\1.th
the FBI in admissions submitted by the plaintiff, which is false based on the
plaintiff's witness of such contact.

assault (sexual) on the plaintiff by Fairfield police officer Michael Zerella
at the direction of the FBI or as a part of its multifaceted activity of witness
intimidation of the plaintiff during arrest for trespass at the Pequot Library
on June 12, 2019, by groping the plaintiff as the plaintiff was in handcuffs
standing beside officer Zerella before the plaintiff was about to be placed
into police vehicle for transport to the Fairfield police headquarters on Reef
Road, Fairfield;

theft by Fairfield police officer Michael Zerella of $50 cash and People's
United Bank check during time when the plaintiff was being processed at
the Fairfield police headquarters on Reef Road, Fairfield;

vandalism at the Fairfield Public Library on or about November 25, 2018,
of causing damage and/ or impairment to a water pipe or some other pipe
causing the pipe to burst so that the library had to be closed four a couple of
months;



                                       5
       Case 3:20-cv-01116-VLB Document 1 Filed 08/03/20 Page 11 of 12




42 U.S. C. § 1985, Brian Paice defendant (individual): Brian Paice,
individual e1nployed by the Hartford law firm Conway Stoughton,
participated in a conspiracy in violation of 42 U.S.C. § 1985 in one of more
of the following ways: May 2017 at a hearing in Hartford Federal court
where Brian Paice was a defense attorney (along ·with Denise Lacavolle of
the Bridgeport firm Goldstein and Peck), he evidenced his enlist1nent by the
FBI as one other individual to play a role in the FBI's treacherous, vicious
targeting of the plaintiff by appearing outside the courtroom gratuitously
wearing a medical cast on his lower left left covering his ankle and adjacent
parts of his foot and lower shin not only to signal pa1ticipation in the FBI's
varied targeting actions against the plaintiff, cmnmunicate to the plaintiff
the FBI's position, intention, and ability to interfere not only with the
plaintiffs life and business activities, but also legal process, and also
emphasizing the FBI's threats of physical harn1 to the plaintiff
(communicated to the plaintiff also by incidents the plaintiff took as death
threats, as they were no doubt 1neant to be), defendant Paice also
gratuitously had the lower leg cast at two later appearances for hearings at
the Bridgeport Superior Court, Main Street, in one instance complementing
the cast with c1utches for a theatrical appearance in cotnt about two hours
later than the scheduled time; defendant Paice's gratuitous foot brace or
cast was not only an ele1nent of the FBI's threats of physical harm or death
to the plaintiff, but also evidenced defendant Paice's knowledge of FBI
involvement with his clients, and thus his knowledge that his clients were
engaged in a fraudulent defense with hin1 contributing to this; in or about
August 2019, at a hearing in the prosecution of the plaintiff for trespass at
the Pequot Library, Brian Paice knowingly and maliciously introduced false
evidence into the case with the knowledge, encourage1nent, and/ or
direction of the FBI;

42 U.S.C. § 1985 Michael Kamp defendant (individual): Michael
Kamp, individual employed by the state of Connecticut as a Superior Court
judge, participated in a conspiracy in violation of 42 U.S.C. § 1985 by
gratuitously wearing an arm brace/ cast and ostensibly brandishing this so


                                      6
       Case 3:20-cv-01116-VLB Document 1 Filed 08/03/20 Page 12 of 12




the plaintiff could not help to notice this in behavior intended to menace
and threaten the plaintiff similar to defendant Brian Paice's behavior
relating to the gratuitous foot brace/cast at the "suggestion" or direction of
the FBI and later in a hearing allowing and/ or placing a file of juror
questionnaires to be placed on the table for the plaintiff (any plaintiff)
before the plaintiffs arrival in the courtroom and to re1nain on the
plaintiffs table in front ofhiin during the entire hearing even after the
plaintiff had brought the file to judge Ka1np' s attention (of note, in violation
of Connecticut General Statutes, Sec. 51-232 requiring confidentiality of
juror questionnaires); which file of jury questionnaires was placed on the
plaintiffs table in judge Ka1np's courtro0111 just before the scheduled
hearing and during the entire tiine of it ,vith judge Kmnp's knowledge at the
"suggestion" or direction of the FBI to go with earlier signals from the FBI
to the plaintiff that jury tampering would occur in cases of the plaintiffs
should any go to trial.

END




                                        7
